Citation Nr: 0522912	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.   04-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St.  Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J.  Swiatek, Counsel

INTRODUCTION

The veteran had active military service from November 1961 to 
March 1962 and from May 1967 to May 1970.  The record shows 
he also had an earlier period of active duty for training.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that granted service connection for PTSD and 
assigned an initial 30 percent evaluation from August 22, 
2002.  The veteran disagreed with the initial rating of 30 
percent.  

The veteran testified at a Board hearing at the RO in 
February 2005.  A transcript (T) of the hearing has been 
associated with the claims file.


FINDING OF FACT

From August 22, 2002, the manifestations of PTSD produce 
moderate disturbances of motivation and mood and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The schedular criteria for an initial 50 percent evaluation 
for PTSD from August 22, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  See also 
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2) 
(providing that the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, unless specifically provided on basis 
of facts found).

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for PTSD provides that a 
30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

The evidence considered in determining the level of 
impairment under 38 C.F.R.  § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." Carpenter v. Brown, 8 Vet. App.  240, 242 (1995) 
(citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed.  1994) 
(DSM-IV)).  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. §§ 
3.102, 4.3.  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A.  § 
5107 (West 2002).
Analysis

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See Quartuccio v.  Principi, 16 Vet. App. 183, 187 
(2002).  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v.  Principi, 18 Vet. App. 112, 120 
(2004).

In this case, however, the appeal arises not from a "claim" 
for an increased rating but rather from the RO's initial 
assignment of a disability rating upon awarding service 
connection for PTSD.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
(NOD) that raises a new issue, VA is required under section 
7105(d) of the statute to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).

The RO did provide the veteran with the section 5103(a) 
notice in December 2002 regarding his claim for service 
connection for PTSD, prior to its initial decision on that 
claim in May 2003.  In response to the veteran's disagreement 
with the rating assigned, the RO issued a statement of the 
case (SOC) in March 2004 in which it informed the veteran of 
the laws and regulations relevant to his appeal of the 
initial rating and of the evidence which had been reviewed in 
assigning the rating.  The RO also informed the veteran in 
the SOC of the reasons for its rating determination and, in 
so doing, informed him what the evidence needed to show to 
satisfy his appeal for a higher rating.  The RO also 
attempted to locate additional records and the veteran was 
afforded a Board hearing.  Accordingly, the Board concludes 
that the due process requirements concerning the veteran's 
appeal of the initial rating assigned for PTSD have been 
fulfilled in this case.  VAOPGCPREC 8-2003.

Initial Evaluation of PTSD

The record in this case clearly presents a legitimate 
question over the degree of disability manifested by service-
connected PTSD over the appeal period.  VA treatment records 
and a rating examination were supplemented with hearing 
testimony that offered additional insight into the veteran's 
disability.  However the Board finds that the assignment of 
"staged" ratings is not appropriate in this case, but that 
a higher initial rating for the entire period is reasonably 
supported in the record.  Fenderson, 12 Vet. App. at 126.  

The VA clinical records show when he was seen in January 2001 
it was noted antidepressant medication was prescribed and he 
reported disturbed sleep, anger and hypervigilance.  His 
affect was constricted and his mood irritable and the 
examiner reported a GAF of 55.  In February 2001 the examiner 
noted significant irritability, lots of stress and poor 
concentration by report.  Early in April 2001 a clinician 
reported a GAF of 55 for PTSD and sleep problems that were 
improved with medication.   

On VA examination in April 2003, there is some indication of 
spousal distance and problems with anger, anxiety and 
depression and he described limited socializing.  He 
described the typical psychiatric symptomatology associated 
with PTSD.  The VA examiner observed that his overall 
psychiatric symptomatology would cause a negative impact in 
the quality of life and corresponded to a GAF of 55 that 
contemplates moderate symptoms.  At that time there were no 
hospitalizations and he had recently started a regular 
treatment program.  The examiner concluded that the prognosis 
for improvement was good with continued treatment.  The Board 
notes that depression was noted in VA clinical records dated 
in 2000 and 2001 though not specifically associated with a 
reference to current PTSD.  An outpatient psychiatric report 
in July 2003 notes his medication was increased and he had 
irritability and bad memory, concentration and attention 
related to pain.  There was no diagnosis of GAF score entered 
in the report.  A VA examiner for another disorder in January 
2004 described the veteran as anxious, unable to focus and 
would rarely answer a direct question.  His hearing testimony 
reflected ongoing interpersonal problems, a recent request 
for more outpatient treatment from his clinician, and 
irritability and sleep problems as previously reported (T 3-
4, 7 15-16).

Thus, initially from August 22, 2002, based on the initial VA 
evaluation, outpatient reports and hearing testimony, the 
Board concludes that PTSD is more nearly indicative of some 
difficulty in social, occupational, or school functioning, 
but the veteran was generally functioning pretty well, and 
had some meaningful interpersonal relationships, although he 
would have had difficulty in establishing and maintaining 
effective work and social relationships.  This picture is 
adequately compensated by the 50 percent evaluation since the 
symptoms contemplated in the GAF of 55 are represented in the 
examples listed in the 50 percent evaluation criteria for 
PTSD.  As noted previously it is not necessary that all the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the examiner's summary that the level of impairment 
reflected by the veteran's presentation is more nearly 
approximated in the 50 percent evaluation.  Mauerhan, 16 Vet.  
App.  at 442.   

The next higher evaluation of 70 percent does not comport 
with the veteran's disability picture as reflected on the 
initial evaluation, contemporaneous clinical reports or 
hearing testimony of his symptoms.  The reports and testimony 
show he does maintain some social activity and the 
manifestations were not more compatible with serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  The representative 
argued for the next higher evaluation in writing and at the 
Board hearing and the Board believes the objective 
manifestations comport well with the 50 percent evaluation 
initially on a facts found basis, particularly in view of the 
level of functioning the examiners have associated with his 
PTSD symptoms.


ORDER

An initial rating of 50 percent for PTSD is granted from 
August 22, 2002, subject to the regulations governing the 
payment of monetary awards.



	                        
____________________________________________
	KATHLEEN K.  GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


